DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 Aug 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US 2015/0059937, previously cited) in view of Roman (US 4903745, previously cited) and further in view of Gaudet et al (US 2015/0320190).
Regarding claim 1, Singer teaches a multifunction money clip, comprising: a thin plate body portion (elements 907, 901; fig 9) having an internal area (between elements 901, 907); a plurality of rotationally extendable tools (914-916), located in the internal area; an internal frame (905) located in the internal area, a first clip attached to a first side of the thin plate body portion (unlabeled in fig 9; shown in detail in fig 1), the first clip located such that the clip is configured to trap items between the first side of the thin plate body portion and the first clip (shown holding item in fig 2). Singer does not teach a second clip. Roman teaches a multifunction money clip including a first clip (60) on a first side and a second clip (52) attached to a second side (58; fig 8) of a thin plate body portion, the second clip located such that the clip is configured to trap items between the second side of the thin plate body portion and the second clip (between elements 76 and 78), the second clip slidably coupled and configured to 
Regarding claim 9, Singer, as modified, teaches all the elements of claim 1 as described above. Gaudet further teaches a spacer (212) oriented in an aperture in the internal frame (shown in fig 5) and configured to secure the second clip to the thin plate body portion ([0075]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the spacer of Gaudet in an aperture of the internal frame in Singer in order to firmly secure the clip as taught by Gaudet ([0075]). 
Regarding claim 10, Singer, as modified, teaches all the elements of claim 1 as described above. Singer further teaches the internal frame (905) includes a stop (edges) for preventing the over-rotation of at least one of the plurality of rotationally extendable tools ([0048]).
Regarding claim 12, Singer, as modified, teaches all the elements of claim 9 as described above. Gaudet further teaches a slot (142) formed in the clip to slidably receive a portion of the spacer (212) to adjust the extension positon of the second clip relative to the thin plate body portion ([0075]). While Singer teaches the slot in the clip rather than the spacer, it has been held that reversal of parts is obvious for a person having ordinary skill in the art (MPEP 2144.04 VI A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to reverse the location of the slot and protrusion, as this would provide the same firm securing of the clip desired by Gaudet ([0075]). 
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer, Roman, and Gaudet as applied to claim 1 above, and further in view of Wise (US 4784199, previously cited).
Regarding claim 2, Singer, as modified, teaches all the elements of claim 1 as described above. Singer further teaches the first clip includes a double clip, a first portion of the double clip opening in a first direction (fig 1; opening at 107). Singer does not teach the double clip including a second portion opening in a second direction opposite the first direction. Wise teaches a multifunction money clip including a double clip with a first portion (30) of the double clip opening in a first direction (fig 8, opens upward between 26 and 30) and a second portion (32) of the double clip opening in a second direction, opposite the first direction (fig 8, opens downward between 32 and 30), and configured to trap items between the second clip portion and the first clip portion (in space between elements 32 and 30). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the second portion of Wise to the clip of Singer in order to achieve the predictable result of providing multiple spaces for holding items and for attaching to clothing as taught by Wise (col 3, lines 9-36).
Regarding claims 3-4, Singer, as modified, teaches all the elements of claim 2 as described above. Singer further teaches the first portion of the double clip is located nearer to the thin plate body than the second portion of the double clip (when the second portion of Wise is applied; shown in fig 7 of Singer); and wherein the first portion of the double clip has upturned ends (103, 104) forming an incline for the insertion of items (fig 1 of Singer; ends 103 and 104 are both upturned at 102).
Regarding claim 5 Singer, as modified, teaches all the elements of claim 4 as described above. Singer further teaches the first clip is connected to a top of the thin plate body portion (shown in fig 8). Gaudet further teaches the second clip is connected to and extendable from the top of the body portion (extendable out of top, which is left in the view of fig 3).
Claims 6 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer, Roman, Gaudet and Wise as applied to claim 5 above, and further in view of Rivera (US 2005/0150333, previously cited).
Regarding claim 6, Singer, as modified, teaches all the elements of claim 5 as described above. Singer further teaches the plurality of rotationally extendable tools includes a bottle opener tool ([0025]; multiple tools are listed, including a bottle opener). Singer does not teach a box opener or can opener tool. Rivera teaches the multifunction tool including a box opener tool (108; fig 5) and a can opener tool (62; fig 4; [0058]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make two of the tools of Singer a box opener tool and can opener tool as taught by Rivera, as these tools are commonly used in multifunction tools, achieving the predictable result of assisting a user in opening boxes and cans.
Regarding claim 14, Singer, as modified, teaches all the elements of claim 6 as described above. Singer and Rivera teach the can opener tool, bottle opener tool and box opener tool comprise the individual tools (see rejection of claim 6 above), but do not teach a particular position of the specific tools. Singer further teaches two of the tools (914, 915) are on a first widthwise side of the thin plate body portion (fig 9) and one tool (916) is on a second widthwise side of the thin plate body portion. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrange the can opener and bottle opener on a first side and the box opener on a second side as taught by Singer, as these positions are known as workable positions for tools as taught by Singer (fig 9). 
Regarding claim 15, Singer, as modified, teaches all the elements of claim 14 as described above. While Singer does not teach a specific total thickness of the thin plate body portion being between 2 and 5 millimeters, Singer does teach the thickness of the elements making up the thin plate body portion and the space between are on the order of 1-2 millimeters and that the thickness can be selected based on the desired durability, rigidity and the width of the desired tools ([0026-0027]). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the thin plate body portion between 2 and 5 millimeters thick in order to provide the desired durability, rigidity and to house the desired tools as taught by Singer.
Regarding claim 16-17, Singer, as modified, teaches all the elements of claim 15 as described above. Singer further teaches the plurality of rotationally extendable tools are each connected to the thin plate body portion via one of a plurality of pivot points (902-904); the plurality of pivot points hold a first plate side and a second plate side of the thin plate body portion together ([0048]) and the plurality of pivot points are located proximate to the corners of the thin plate body portion (fig 9).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer, Roman, Gaudet, Wise, and Rivera as applied to claim 6 above, and further in view of Dallas et al (US 2004/0003472, previously cited).
Regarding claims 7 and 8, Singer, as modified, teaches all the elements of claim 6 as described above. Singer does not teach the can opener includes a narrowed Philips head screwdriver or flat head screwdriver at an end of the tools. Dallas teaches a multifunction tool including a can opener (fig 1; topmost tool 16) including a narrowed Philips head screw driver at an end (fig 1); and a bottle opener tool (bottommost tool 16) including a narrowed flat head screw driver at an end (fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the Philips and flat head screw drivers on the ends of the can opener and bottle opener tools as taught by Dallas in order to provide the tool of Singer with the function of assisting a user in driving screw type fasteners.
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer, Roman, and Gaudet as applied to claim 10 above, and further in view of Rivera (US 2005/0150333, previously cited).
Regarding claims 11, Singer, as modified, teaches all the elements of claim 10 as described above. Singer further teaches a spring (springs 917-919), the spring oriented in the internal area (fig 9) such that the spring interacts with one of the plurality of rotationally extendable tools, preventing the tool from extending ([0048]). Singer does not teach that the spring is a double spring interacting with at least two of the tools. Rivera teaches a double spring (184) oriented in an internal area of the tool (fig 7) such that the double spring interacts with at least two of a plurality of rotationally extendable tools, preventing the at least two of the plurality of rotationally extendable tools from extending (fig 7; [0084]; latch 182 prevents tools from extending). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the double spring of Rivera to the tool of Singer in order to prevent the tools from extending so that the tools are not accidentally extended when not in use.
Regarding claim 13, Singer, as modified, teaches all the elements of claim 12 as described above. Singer further teaches the plurality of rotationally extendable tools can include any of several tools ([0025]). Singer does not specifically teach one of the tools including a hooked end and a notch. Rivera further teaches the multifunction tool including a rotationally extendable tool (108; fig 5) including a hooked end (fig 5; end of tool 108) and a notch (174) positioned and configured to rest against the stop when the tool is extended ([0083]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make one of the tools of Singer with a hooked end and notch as taught by Rivera, as these tools are commonly used in multifunction tools, achieving the predictable result of assisting a user in opening boxes.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer (US  2015/0059937, previously cited) in view of Wise (US 4784199, previously cited) and Roman (US 4903745, previously cited), and further in view of Gaudet (US 2015/0320190).
Regarding claim 18, Singer teaches a multifunction money clip, comprising: a first plate (901), a second plate (907) connected to the first plate via a plurality of connectors (902-904, 911-913) at the corners of the first and second plate (fig 9), the first and second plate forming an internal area (between elements 901, 907); an internal frame (905) positioned within the internal area; a plurality of tools (914-916), each rotationally connected to the first and second plate via one of the plurality of connectors ([0048]), the plurality of tools located in the internal area when retracted (fig 9); a double clip located on the first plate (unlabeled in fig 9; shown in detail in fig 1), a first portion of the double clip opening in a first direction (fig 1; opening at 107) and configured to trap items between the first plate and the clip (shown holding item in fig 2). Singer does not teach the double clip including a second portion opening in a second direction opposite the first direction. Wise teaches a multifunction money clip including a double clip with a first portion (30) of the double clip opening in a first direction (fig 8, opens upward between 26 and 30) and a second portion (32) of the double clip opening in a second direction, opposite the first direction (fig 8, opens downward between 32 and 30), and configured to trap items between the second clip portion and the first clip portion (in space between elements 32 and 30). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the second portion of Wise to the clip of Singer in order to achieve the predictable result of providing multiple spaces for holding items and for attaching to clothing as taught by Wise (col 3, lines 9-36). Singer does not teach a pocket clip. Roman teaches a multifunction money clip including a first clip (60) on a first side and a pocket clip (52) located on a second plate (58; fig 8), the pocket clip slidably coupled and configured to selectively extend from the second plate, the pocket clip comprising an extension (84) sliding in a slot (65) to adjust an extension position of the pocket clip relative to the second plate (fig 9; col 4, lines 14-24; clip extends into and out of pocket 65 and is capable of sliding within to selectively adjust the clip position). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a pocket clip slidably coupled within a slot in the clip of Singer as taught by Roman in order to provide a removable means for attaching the money clip to a belt, which allows easy access to the contents of the first clip as taught by Roman (col 3, lines 41-49; col 4, lines 33-40). Roman does not teach the second clip slidably coupled to an internal frame or a spacer within a portion of the internal frame, but does indicate that sliding internal to the thin plate body is possible (col 3, lines 59-61). Gaudet teaches a money clip including a clip (100) slidably coupled to an internal frame located in an internal area of a body portion (fig 2, shows insertion of section 140 of clip in internal area formed by frame 220 shown in fig 5; [0074]) and a spacer (212) formed of an extension positioned within a portion of the internal frame (fig 5) to slidably receive a slot (142) formed in the clip. It is obvious to apply a known technique to a known device ready for improvement to yield predictable results (MPEP 2143 I (D)). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to slidably couple the second clip to the internal frame of Singer as taught by Gaudet by forming spaces in the internal frame to receive the second clip, as this configuration achieves the predictable result of removably attaching the clip to the body portion as taught by Gaudet ([0074]). While Singer teaches the slot in the clip rather than the spacer and the extension in the spacer rather than the clip, it has been held that reversal of parts is obvious for a person having ordinary skill in the art (MPEP 2144.04 VI A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to reverse the location of the slot and extension, as this would provide the same firm securing of the clip desired by Gaudet ([0075]).
Regarding claim 20, Singer teaches a method of using a multifunction money clip, comprising: providing a multifunction money clip including a first plate (901), a second plate (907) connected to the first plate via a plurality of connectors (902-904, 911-913) at the corners of the first and second plate (fig 9), the first and second plate forming an internal area (between elements 901, 907); an internal frame (905) positioned within the internal area; a plurality of tools (914-916), each rotationally connected to the first and second plate via one of the plurality of connectors ([0048]), the plurality of tools located in the internal area when retracted (fig 9); a double clip located on the first plate (unlabeled in fig 9; shown in detail in fig 1), a first portion of the double clip opening in a first direction (fig 1; opening at 107) and configured to trap items between the first plate and the clip (shown holding item in fig 2), placing at least one item selected from a cad and money in the first portion of the double clip (shown in fig 2) and extending at least one of the plurality of tools form the multifunction money clip ([0025]). Singer does not teach the double clip including a second portion opening in a second direction opposite the first direction. Wise teaches a multifunction money clip including a double clip with a first portion (30) of the double clip opening in a first direction (fig 8, opens upward between 26 and 30) and a second portion (32) of the double clip opening in a second direction, opposite the first direction (fig 8, opens downward between 32 and 30), and configured to trap items between the second clip portion and the first clip portion (in space between elements 32 and 30). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the second portion of Wise to the clip of Singer in order to achieve the predictable result of providing multiple spaces for holding items and for attaching to clothing as taught by Wise (col 3, lines 9-36). Singer does not teach a pocked clip or attaching the multifunction money clip to an article of clothing using a pocket clip attached to the second plate. Roman teaches a multifunction money clip including a first clip (60) on a first side and a pocket clip (52) located on a second plate (58; fig 8), the pocket clip slidably coupled and configured to selectively extend from the second plate, the pocket clip comprising an extension (84) sliding in a slot (65) to adjust an extension position of the pocket clip relative to the second plate (fig 9; col 4, lines 14-24; clip extends into and out of pocket 65 and is capable of sliding within to selectively adjust the clip position) and attaching and detaching the multifunction money clip to an article of clothing using the pocket clip (paragraph starting col 1, line 65). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide a pocket clip slidably coupled within a slot in the clip of Singer and attach the money clip to an article of clothing using the pocket clip as taught by Roman in order to provide a removable means for attaching the money clip to a belt, which allows easy access to the contents of the first clip as taught by Roman (col 3, lines 41-49; col 4, lines 33-40). Roman does not teach the second clip slidably coupled to an internal frame or a spacer within a portion of the internal frame, but does indicate that sliding internal to the thin plate body is possible (col 3, lines 59-61). Gaudet teaches a money clip including a clip (100) slidably coupled to an internal frame located in an internal area of a body portion (fig 2, shows insertion of section 140 of clip in internal area formed by frame 220 shown in fig 5; [0074]) and a spacer (212) formed of an extension positioned within a portion of the internal frame (fig 5) to slidably receive a slot (142) formed in the clip. It is obvious to apply a known technique to a known device ready for improvement to yield predictable results (MPEP 2143 I (D)). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to slidably couple the second clip to the internal frame of Singer as taught by Gaudet by forming spaces in the internal frame to receive the second clip, as this configuration achieves the predictable result of removably attaching the clip to the body portion as taught by Gaudet ([0074]). While Singer teaches the slot in the clip rather than the spacer and the extension in the spacer rather than the clip, it has been held that reversal of parts is obvious for a person having ordinary skill in the art (MPEP 2144.04 VI A). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to reverse the location of the slot and extension, as this would provide the same firm securing of the clip desired by Gaudet ([0075]).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer, Wise, Roman, and Gaudet as applied to claim 18 above, and further in view of Rivera (US 2005/0150333, previously cited).
Regarding claim 19, Singer, as modified, teaches all the elements of claim 18 as described above. Singer further teaches the plurality of rotationally extendable tools includes a bottle opener tool ([0025]; multiple tools are listed, including a bottle opener). Singer does not teach a box opener or can opener tool. Rivera teaches the multifunction tool including a box opener tool (108; fig 5) and a can opener tool (62; fig 4; [0058]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make two of the tools of Singer a box opener tool and can opener tool as taught by Rivera, as these tools are commonly used in multifunction tools, achieving the predictable result of assisting a user in opening boxes and cans.
Response to Arguments
Applicant's arguments filed 24 Aug 2021 have been fully considered but they are not persuasive. Applicant argues that Singer and Roman do not teach a clip slidingly coupled to an internal frame. However, the newly cited Gaudet reference is provided to teach this limitation. Gaudet teaches a clip sliding into an interior of a thin plate body via a frame formed by edges 220. Applicant argues that any such modification would render Roman inoperable for its intended purpose due to Roman’s disclosed external mounting. However, Roman explicitly states that the clip may be slidably coupled internally within the thin plate body (col 3, lines 59-61).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar clips are recited including those with extendable clip structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723